DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/21 has been entered.
As indicated by the amendment submitted with the request for continued examination: claims 21-23 and 39 have been amended. In response to the amendment of claims 23 and 30, their rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn. In response to the amendment of claim 22, its rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. Claims 21-30 and 32-41 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2013/0338442 A1) in view of Ogino (JP 2003-310542).
Regarding claim 21, Anderson discloses a suction valve for a medical device, comprising: a shaft (15) having a passage (Fig. 3) from a first opening (35) to a vent (40; par. [0047]), the shaft having a longitudinal axis (Fig. 3); an outer cap (25/50); an inner ring (65; Fig. 6) radially inward of the outer cap (25/50), wherein a diaphragm (75; Fig. 6; par. [0052]) from the inner ring (65) to the outer cap (25/50); a button cap (par. [0057] – top of 15; Fig. 1) fixed to the shaft; and a resilient member (30) disposed between the button cap and the diaphragm (Fig. 8).
However, Anderson does not specifically disclose wherein a portion of the outer cap is radially outward, relative to the longitudinal axis, from a hinge extending downward from the diaphragm, , wherein the hinge is spaced radially-outward from the shaft. Ogino teaches an analogous suction valve (10) wherein a portion of the outer cap (Fig. 1; 21a/unlabeled outer cap portion of 21) is radially outward, relative to the longitudinal axis, from a hinge (22; Fig. 3; par. [0015]) extending downward from the diaphragm (21; Fig. 3), and the hinge (22) is radially outward, relative to the longitudinal axis, from the inner ring (inner ring of 21 including 27; Figs. 3 and 4), wherein the hinge (22) is spaced radially-outward from the shaft (20; par. [0015]). Ogino teaches that providing the hinge (22) and projection (27) aids in rotationally positioning the cap on the shaft (20) of the valve (par. [0015]). It would have 
Regarding claim 26, Anderson in view of Ogino disclose the suction valve of claim 21, wherein the resilient member includes a spring (30).
Regarding claim 29, Anderson in view of Ogino disclose the suction valve of claim 21, wherein the outer cap, the diaphragm, and the inner ring are molded as a single component (par. [0052] and [0071]).

 Claims 22, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ogino, as applied to claim 21 above, in view of Ishiguro et al. (US 5871441).
Regarding claim 22, Anderson in view of Ogino disclose the suction valve of claim 21, wherein the hinge (Ogino: 22; Fig. 3) extends downward from the diaphragm (Ogino: 21), and 
 Although Anderson illustrates features on the bottom portion of outer cap (25) that assist connecting the valve to the mount on the endoscope (Fig. 8), it does not explicitly discuss such features and does not disclose a plurality of vertical ribs extend along the inner surface of the outer cap and wherein each of the plurality of vertical ribs are coupled to the diaphragm at a proximal end. Ishiguro teaches an analogous device having an analogous outer cap (39; Fig. 1) wherein the bottom portion of the outer cap (39) has a plurality of vertical ribs (69; Figs. 8 and 9-11; col. 7, ll. 5-40 and col. 10, ll. 3-6) extending along the inner surface of the outer cap (Fig. 8) and wherein each of the plurality of vertical ribs (69) are coupled (via 67; Figs. 18 and 19) to the diaphragm(73) 
Regarding claim 25, Anderson in view of Ogino in view of Ishiguro disclose the suction valve of claim 22, wherein each of the plurality of vertical hinges (22) comprises a tine and a barb (Fig. 3).
Regarding claim 27, Anderson in view of Ogino in view of Ishiguro disclose the suction valve of claim 22, wherein said plurality of vertical hinges (22) are configured to connect to a corresponding mount on an endoscope (capable of such functioning); and wherein each of the plurality of hinges (Ishiguro: 69) is configured to generate an audible snap or a tactile snap when each of the plurality of hinges connects to the corresponding mount (capable of such intended use).
Regarding claim 28, Anderson in view of Ogino in view of Ishiguro disclose the suction valve of claim 27, wherein each of the plurality of vertical ribs (Ishiguro: 69) is configured to act as a stop to ensure the valve is centered on the corresponding mount (Ishiguro: Fig. 8).

Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ogino, as applied to claim 21 above, in view of Ogino (US 5840015).
Regarding claim 23, Anderson in view of Ogino disclose the suction valve of claim 21, wherein the shaft (15) has at least one ridge (17; Fig. 4C).
However, Anderson does not specifically disclose that the shaft has a tapered notch, groove or recessed portion [[end]] where the button cap is fixed to the shaft. Ogino teaches an analogous suction valve wherein the shaft (35) has a tapered notch, groove or recessed portion (tapered notches on shaft 35; Fig. 3) where the button cap (35/36; Fig. 3) is fixed to the shaft (35; col. 3, ll. 49-54). It would have been obvious to one having ordinary skill in the art to provide the shaft of Anderson with tapered notches with the button cap configuration, as taught by Ogino, in order to provide the operator with tactile confirmation that the suction valve is actuated/de-actuated (Ogino: Figs. 1 and 3). Additionally, such modification is a simple substitution of one known connection mechanism for another, having predictable results.
Regarding claim 24, Anderson discloses the suction valve of claim 23, wherein the inner ring (65) engages the shaft (15) between the at least one ridge (17; Figs. 3 and 4c; par. [0050]) of the shaft and the button cap.

Claims 30 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2013/0338442 A1) in view of Toyoda (US 9642512).
 Regarding claim 30, Anderson discloses a suction valve for a medical device, comprising: a shaft (15) having a passage (Fig. 3) from a first opening (35) to a second opening (40; par. [0047]); an outer cap (25/50); an inner ring (65; Fig. 6) radially inside of the outer cap (25/50); a diaphragm (75; Fig. 6; par. [0052]) extending radially outward from the inner ring (65); a button cap (par. [0057] – top of 15; Fig. 1) coupled to the shaft; and a resilient member (30) disposed between the button cap and the inner ring (Fig. 8), wherein the inner ring (65) defines a bore to accommodate the shaft (Fig. 8).
 However, Anderson does not specifically disclose the button cap having an internal ring coupled to the shaft, wherein an end of the shaft [[is]] includes a tapered notch, groove or recessed portion on an radially-outer surface, relative to a central longitudinal axis, of the shaft, and the internal ring of the button cap couples to the shaft about the tapered notch, groove or recessed portion
Regarding claim 36, Anderson in view of Toyoda disclose the suction valve of claim 30, wherein the outer cap and the diaphragm are molded as a single component (par. [0071] and [0052]).
Regarding claim 37, Anderson in view of Toyoda disclose the suction valve of claim 30, wherein the first opening (35) faces a direction angled relative to (perpendicular to) the direction the second opening (40) faces.
Regarding claim 38, Anderson in view of Toyoda disclose the suction valve of claim 30, wherein a first end of the resilient member (30) is secured to the inner ring (65) and a second end of the resilient member (30) is secured to the button cap (top of 15; Fig. 8).

Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Toyoda as applied to claim 30 above, and further in view of Ishiguro et al. (US 5871441).
Regarding claim 32, Anderson in view of Toyoda disclose the suction valve of claim 30, wherein a plurality of vertical hinges (70; Fig. 6) extend downward from the inner ring (65). Although Anderson illustrates features on the bottom portion of outer cap (25) that assist connecting the valve to the mount on the endoscope (Fig. 8), it does not explicitly discuss such features and does not disclose a plurality of vertical ribs extend along an inner surface of the outer cap. Ishiguro teaches an analogous device having an analogous outer cap (39; Fig. 1) wherein the bottom portion of the outer cap (39) has a plurality of vertical ribs (69; Figs. 8 and 9-11; col. 7, ll. 5-40 and col. 10, ll. 3-6) extending along the inner surface of the outer cap (Fig. 8). Ishiguro teaches that the 
Regarding claim 33, Anderson in view of Toyoda in view of Ishiguro disclose the suction valve of claim 32, wherein each of the plurality of vertical hinges (70) comprises a tine and a barb (Fig. 6).
Regarding claim 34, Anderson in view of Toyoda in view of Ishiguro disclose the suction valve of claim 32, wherein the medical device is an endoscope (the medical device is not claimed as a structural component of the suction valve), and wherein the plurality of vertical hinges (70) are configured to connect to a corresponding mount on the endoscope (capable of such functioning).
Regarding claim 35, Anderson in view of Toyoda in view of Ishiguro disclose the suction valve of claim 34, wherein the plurality of vertical hinges (70) are configured to generate an audible snap or a tactile snap when the each of the plurality of vertical hinges connects to said corresponding mount (capable of such intended use); and wherein the plurality of ribs (Ishiguro: 69) are configured to act as a stop to ensure the valve is centered on the corresponding mount (Ishiguro: Fig. 8).

Allowable Subject Matter
Claims 39-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach, or otherwise render obvious, the claimed method as recited in independent claims 39 comprising, inter alia, a suction valve, comprising: a hinge extending downward from the diaphragm, positioned radially outward, relative to the longitudinal axis, from the inner ring, and configured to couple the suction valve to a port of the endoscope, wherein a portion of the outer cap is radially outward, relative to the longitudinal axis, from a hinge, in combination with the steps of the method.  

Response to Arguments
Applicant's arguments filed 04/21/21 have been fully considered but they are not persuasive. Regarding independent claim 21, Applicant contends that Ogino does not disclose “wherein the hinge is spaced radially-outward from the shaft” because the hinge (22) of Ogino engages with the positioning groove (12) of the cylinder body (11) (see Remarks at page 10). The Examiner respectfully disagrees. The positioning groove (12) of the cylinder body (11) is not the shaft (20) of Ogino. As is clear, the hinge (22) both engages with the positioning groove (12) of the cylinder body (11) and is spaced radially-outward from the shaft (20) (see Fig. 1 of Ogino). Accordingly, the rejection is maintained. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795